Citation Nr: 1336763	
Decision Date: 11/13/13    Archive Date: 11/26/13

DOCKET NO.  09-26 369	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to an increased rating for a right knee disability, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jonathan Tracy, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1983 to August 1983 and June 2004 to August 2005.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions in September  and November 2007 of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A remand is required to obtain new VA examinations.  The most recent PTSD VA examination was in September 2007.  The Veteran has indicated in his March 2013 statement that he was "in isolation most of 2012" and indicated to his VA treating physician in November 2012 that 2012 "had been a bad year."  The most recent right knee VA examination was in November 2005.  Since that time, the Veteran has undergone two surgeries on his knee.  The duty to conduct a contemporaneous examination is triggered when the evidence indicates there has been a material change in disability or that the current rating may be incorrect.  See Caffrey v. Brown, 6 Vet. App. 377 (1994); Snuffer v. Gober, 10 Vet. App. 400 (1997).

The Veteran was scheduled for examinations in May 2012 and June 2012 for his right knee and PTSD; however, he failed to report to the examinations.  Pursuant to 38 C.F.R. § 3.655, when a Veteran fails, without good cause, to report for a VA examination in conjunction with his claim, the claim may be denied.  In his March 2013 statement, the Veteran claimed that he missed his examinations because he was in isolation for most of 2012.  In the interest of due process and fairness, and to afford the Veteran every opportunity to substantiate his claim, the Board finds that he should be afforded another opportunity to undergo VA examinations to assess the present severity of his service-connected PTSD and right knee disability.  

Additionally, as this case must be remanded for the foregoing reasons, any recent treatment records, including VA records, should also be obtained.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2013); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who have treated him for PTSD and his right knee disability since 2006.  The RO should attempt to obtain copies of pertinent treatment records identified by the Veteran that have not been previously secured and associate them with the claims folder.

2.  After completion of the foregoing, provide the Veteran with VA examinations to evaluate the current severity of PTSD and his right knee disability.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655.  

The claims folder must be made available to the examiners.

3.  The PTSD examiner should report all pertinent findings, estimate the Veteran's Global Assessment of Functional (GAF) Scale score and provide an opinion as to the severity of the service-connected symptomatology and its impact on occupational and social functioning.

A full rationale must be provided for all stated medical opinions. 

4.  At the right knee examination, all indicated tests and studies should be performed, including range of motion studies in degrees. 

The examiner should determine whether the right knee disability is manifested by weakened movement, excess fatigability, or incoordination.  Such inquiry should not be limited to muscles or nerves.  These determinations should be expressed in terms of the additional range-of-motion loss due to any weakened movement, excess fatigability, pain, flare-ups or incoordination, expressed in degrees, if possible.

The examiner should provide an opinion concerning the degree of severity (whether mild, moderate, or severe) of any instability or subluxation of the right knee.  The examiner should also determine if the right knee locks and if so the frequency of the locking. 

A full rationale must be provided for all stated medical opinions. 

5.  After completing the above action, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


